1    Alex R. Straus (SBN 321366)
     MILBERG COLEMAN BRYSON
2    PHILLIPS GROSSMAN, PLLC
     280 Beverly Hills Drive
3    Penthouse
     Beverly Hills, CA 90212
4    astraus@milberg.com
5    Attorneys for Plaintiff
6    [Names and addresses of additional Counsel for Plaintiff on Signature Page]
7

8

9

10                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11
     VENUS YAMASAKI, individually and
12   on behalf of all others similarly situated,
                                                    CASE NO.: 3:21-cv-02596-HSG
13         Plaintiff,
14   v.                                             PLAINTIFF’S OPPOSITION TO
                                                    CHURCH & DWIGHT CO., INC.’S
15   ZICAM LLC, and MATRIXX                         MOTION TO DISMISS
     INITIATIVES, INC.,
16
           Defendants.
17

18

19

20

21

22

23

24

25

26

27

28



            PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1                                                               Table of Contents
2
     I.     PRELIMINARY STATEMENT ........................................................................................ 1
3
            1.         The Zicam Homeopathic Products Are Not Scientifically
4                      Proven to Be Safe or Effective, and Thus Cannot Be “Clinically
                       Proven to Shorten Colds”...................................................................................... 2
5
            2.         Defendants Went Too Far by Marketing and Labeling the
6
                       Homeopathic Zicam Products as “Clinically Proven” .......................................... 7
7
     II.    LEGAL STANDARD ...................................................................................................... 12
8
     III.   ARGUMENT ................................................................................................................... 13
9
            1.         Plaintiff’s Claims Do Not Address the Zicam Products’ Lack of
10
                       Substantiation...................................................................................................... 13
11
            2.         Plaintiff’s Breach of Warranty Claims Are Adequately Pled ............................. 18
12
            3.         Plaintiff Has Standing to Assert Claims Against Zicam for All
13                     Products at Issue ................................................................................................. 20
14
            4.         Plaintiff Has Standing to Sue for Injunctive Relief ............................................ 22
15
     IV.    CONCLUSION................................................................................................................ 25
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                   i
                 PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1                                                 Table of Cases and Authorities
2

3    Cases:

4    Aloudi v. Intramedic Rsch. Grp., LLC,
           2015 U.S. Dist. LEXIS 89366, 2015 WL 4148381
5          (N.D. Cal. July 9, 2015) ..........................................................................................16, 17, 18
6
     Anderson v. Jamba Juice Co.,
7          888 F. Supp. 2d 1000 (N.D. Cal. 2012) .............................................................................20

8    Ashcroft v. Iqbal,
            556 U.S. 662 (2009) ...........................................................................................................12
9
     Astiana v. Dreyer’s Grand Ice Cream, Inc.,
10
            2012 WL 2990766 (N.D. Cal. July 20, 2012)....................................................................21
11
     Baum v. J-B Weld Co., LLC,
12         U.S. Dist. Lexis 216052, 2019 WL 6841231
           (N.D. Cal. Dec. 16, 2019) ..................................................................................................20
13

14   Bell Atlantic Corp. v. Twomby,
             550 U.S. 544, 127 S.Ct. 1955 (2007) .................................................................................12
15
     Corbett v. Pharmacare U.S., Inc.,
16          2021 WL 2473950 (S.D. Cal. June 17, 2021)....................................................................21
17   Davidson v. Kimberly-Clark Corp.,
18         889 F.3d 956 (9th Cir. 2018) ..............................................................................................24

19   Doe v. United States,
            419 F.3d 1058 (9th Cir. 2005) ............................................................................................12
20
     Dysthe v. Basic Rsch., LLC,
21          2011 WL 5868307 (C.D. Cal. June 13, 2011) ...................................................................22
22
     Figy v. Frito-Lay N. Am., Inc.,
23           67 F, Supp. 3d 1075 (N.D. Cal. 2014) ...............................................................................21

24   Garrison v. Whole Foods Mkt. Grp., Inc.,
            2014 WL 2451290 (N.D. Cal. June 2, 2014) .....................................................................22
25

26   Health Fraud, Inc. v. King Bio Pharm., Inc.,
            107 Cal. App. 4th 1336, 133 Cal. Rptr. 2d 207 (2003) .......................................................17
27
     Henderson v. Gruma Corp.,
28         2011 U.S. Dist. LEXIS 41077, 2011 WL 1362188
           (C.D. Cal. April 11, 2011) .................................................................................................23
                                                            ii
                PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    Hodgers-Durgin v. de la Vina,
           199 F.3d 1037 (9th Cir. 1999) ............................................................................................22
2

3    Hughes v. Ester C Co.,
          930 F. Supp. 2d 439 (E.D.N.Y. 2013) ...........................................................................15, 16
4
     Koehler v. Litehouse, Inc.,
5          2012 WL 6217635 (N.D. Cal. Dec. 13, 2012) ...................................................................23
6
     Kwan v. SanMedica Int’l,
7          854 F.3d 1088 (9th Cir. 2016) ......................................................................................13, 14

8    Lilly v. Jamba Juice Co.,
              2015 WL 1248027 (N.D. Cal. Mar. 18, 2015) .......................................................22, 23, 24
9
     Liou v. Organifi, LLC,
10
           491 F. Supp. 3d 740 (S.D. Cal. 2020) .....................................................................15, 18, 19
11
     Lytle v. Nutramax Labs, Inc.,
12           2019 U.S. Dist. LEXIS 227970, 2019 WL 8060077
             (C.D. Cal. Dec. 6, 2019) ........................................................................................12, 13, 14
13

14   Maisel v. S.C. Johnson & Son, Inc.,
            U.S. Dist. Lexis 86203, 2012 WL 1788397
15          (N.D. Cal. May 5, 2019) .............................................................................................20, 28

16   Mier v. CVS Pharm., Inc.
            2021 U.S. Dist. LEXIS 76737, 2021 WL 1559367
17          (C.D. Cal. March 22, 2021) ...............................................................................................17
18
     Miller v. Ghirardelli Chocolate Co.,
19           912 F. Supp. 2d 861 (N.D. Cal. 2012) ...............................................................................20

20   Mullins v. Premier Nutrition Corp.,
            178 F.Supp.3d 867 (N.D. Cal. 2016) .................................................................................13
21

22   Nathan v. Vitamin Shoppe,
           2019 U.S. Dist. LEXIS 41926 (C. D. Cal. Mar. 14, 2019) ..............................14, 15, 18, 19
23
     Padilla v. Whitewave Foods Co.,
24          2019 WL 4640399 (C.D. Cal. July 26, 2019) ....................................................................22
25
     Racies v. Quincy Bioscience, LLC,
26         2015 U.S. Dist. LEXIS 65468 (N.D. Cal. May 19, 2015).............................................17, 18

27   Rahman v. Mott’s LLP,
          2014 WL 325241 (N.D. Cal. Jan. 29, 2014) ......................................................................22
28

                                                                     iii
                PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    Sims v. Campbell Soup Co.,
             2018 U.S. Dist. LEXIS 222535 (C.D. Cal. Sep. 24, 2018)................................................20
2

3    Summers v. Earth Island Inst.,
          555 U.S. 488, 129 S. Ct. 1142, 173 L. Ed. 2d 1 (2009) .....................................................24
4
     Vasic v. Patent Health, LLC,
5           2014 U.S. Dist. LEXIS 33181 (S.D. Cal. Mar. 10, 2014) .................................................15
6
     Rules:
7
     Fed. R. Civ. P. 12(b)(1) .................................................................................................................20
8
     Fed. R. Civ. P. 123(b)(2)..........................................................................................................23, 24
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                          iv
                 PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1           Plaintiff Venus Yamasaki (“Plaintiff”) hereby responds in opposition to the Motion to
2
     Dismiss (ECF No. 37) filed by Church & Dwight Co., Inc., the successor to Defendants Zicam
3
     LLC and Matrixx Initiatives, Inc (collectively, “Defendants”). 1
4
         I. PRELIMINARY STATEMENT
5
            Plaintiff alleges that Defendants engaged in fraudulent, unfair, deceptive, and misleading
6

7    advertising, marketing, and labeling in connection with the sale of Zicam® Original RapidMelts®,

8    Zicam® ULTRA RapidMelts®, Zicam® Elderberry Citrus RapidMelts®, Zicam® Nasal Swabs,
9    Zicam® Nasal Spray, Zicam® Wild Cherry Lozenges, and/or Zicam® Oral Mist™ (collectively,
10
     the “Zicam Products” or “Products”). Each of the Zicam Products is labeled as “Homeopathic,”
11
     which is a 200-year-old pseudoscience that is not based on any accepted medical evidence
12
     supporting a product’s purported safety or efficacy. ECF No. 30, First Amended Complaint
13

14   (“FAC”), at ¶¶ 2, 21, 26-29. Despite the nebulous nature of homeopathic remedies, Defendants

15   boldly and uniformly market and label their Products as being “CLINICALLY PROVEN TO

16   SHORTEN COLDS.” (the “Clinically Proven Claim”). As alleged, Defendants uniformly include
17   the Clinically Proven Claim in a bold, all-capitalized font on the front and center of each Zicam
18
     Product label, and in their marketing and advertising materials, despite the fact that none of the
19
     Zicam Products are clinically proven to do anything, including shorten colds. FAC at ¶ 28.
20
            Unlike over-the-counter (“OTC”) drugs, the FDA does not evaluate or approve
21

22   homeopathic products before they can be marketed or sold. FAC at ¶¶ 26-29. As a result, cunning

23   profiteers can avoid regulation by labeling and marketing their products as “homeopathic.” While

24   there is no regulatory oversight for homeopathic products, such products are still subject to certain
25
     limitations – one of which is that, because homeopathic products are not scientifically proven to
26
     be safe and effective, they cannot be marketed or labeled as such. Id. Given the fact that all of the
27

28   1
      Pursuant to ECF No. 16, Defendants Zicam LLC and Matrixx Initiatives, Inc. certified that they
     merged into Church & Dwight Co., Inc., which filed the Motion to Dismiss.

             PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    Zicam Products are homeopathic, identically and deceptively labeled as “Clinically Proven to
2
     Shorten Colds,” but are not clinically proven to shorten colds, they are substantially similar for
3
     purposes of Plaintiff’s claims and are properly at issue in this litigation, regardless of whether each
4
     Product contains zinc as an ingredient.
5
             Defendants’ deception here is related to their uniform use of the Clinically Proven Claim
6

7    on each Zicam Product at issue. This deception stems from the fact that (1) homeopathic products,

8    by their very definition, cannot be clinically proven and the Zicam Products, in particular, cannot
9    be clinically proven via Defendants’ self-funded proprietary studies that have not been
10
     appropriately scrutinized by independent medical experts, and (2) the studies relied upon by
11
     Defendants regarding the efficacy of zinc, which they ascribe to both the zinc and zinc-free
12
     products on the Zicam website, actually show the inefficacy of zinc and in no way relate to
13

14   Defendants’ zinc-free products.

15           To be clear, Plaintiff is not suggesting that homeopathic remedies are unlawful or should

16   not be sold. Rather, Plaintiff is simply arguing that Defendants are marketing the Zicam Products
17   in a deceptive and unlawful manner. In other words, Plaintiff is arguing that Defendants take their
18
     label claims too far by promoting the Products as “Clinically Proven.” As discussed herein,
19
     Defendants seek to have the definition and deceptive nature of their Clinically Proven Claim
20
     resolved through their motion to dismiss, but that is not ripe for resolution at this stage of the
21

22   litigation.

23           1. The Zicam Homeopathic Products Are Not Scientifically Proven to Be Safe or
                Effective, and Thus Cannot Be “Clinically Proven to Shorten Colds.”
24
             By their very definition, homeopathic products cannot be clinically proven. In fact, as
25

26   described below, the efficacy of homeopathic remedies has been repeatedly rejected by medical

27   science. The U.S. Food and Drug Administration (“FDA”), the Federal Trade Commission

28   (“FTC”), and the National Center for Complementary Integrative Health (“NCCIH”), a division

                                                       2
              PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    of the U.S. Department of Health and Human Services, have repeatedly and consistently stated
2
     that they are not aware of any scientific evidence to support the efficacy of any homeopathic
3
     products for any condition. Since the Zicam Products are homeopathic products, they are incapable
4
     of being clinically proven to do anything. But this has not deterred Defendants from boldly
5
     marketing the Clinically Proven Claim on the Zicam Products, which has misled reasonable
6

7    consumers to believe that the Zicam Products have clinical proof as to their utility, when no such

8    proof exists. There is no legitimate support for the Clinically Proven Claim, which is supposedly
9    based on “internal,” “proprietary,” self-funded studies that have not been appropriately and
10
     scrutinized by the scientific community, and which cannot be attached to homeopathic products.
11
     ECF No. 37, Motion to Dismiss (“MTD”), at 1.
12
            Unlike traditional medicines, the Zicam Products are not approved by the FDA, as there
13

14   are no FDA-approved products labeled as “homeopathic.” FAC at ¶ 26. Any product labeled as

15   “homeopathic” in the United States has not been evaluated by the FDA for safety or effectiveness

16   to diagnose, treat, cure, prevent, or mitigate any diseases or conditions. Id. at ¶ 29. Hidden at the
17   bottom of their webpage, Defendants admit that the claims on the Zicam Products, including the
18
     “Clinically Proven Claim,” are “based on traditional homeopathic practice, not accepted medical
19
     evidence, not FDA evaluated.” Id. Defendants’ veiled admission that the Zicam Products are not
20
     based on accepted medical evidence is inherently inconsistent with its bold, all-capitalized
21

22   “Clinically Proven Claim” on the front and center of each Zicam Product, and is at the heart of

23   Defendants’ deception.

24          According to the NCCIH, “[t]here’s little evidence to support homeopathy as an effective
25
     treatment for any specific health condition.” 2 The NCCIH warns consumers: “Don’t use
26

27   2
       www.nccih.nih.gov/health/homeopathy (last accessed August 6, 2021). “The mission of the
     [NCCIH] is to define, through rigorous scientific investigation, the usefulness and safety of
28   complementary and integrative interventions and their roles in improving health and health care.”
     See   https://www.nih.gov/about-nih/what-we-do/nih-almanac/national-center-complementary-
                                                   3
             PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    homeopathy to replace proven conventional care or postpone seeing a health care provider about
2
     a medical problem.” Such warnings confirm that labeling a homeopathic product as “clinically
3
     proven” is highly problematic because it is intended to persuade consumers to believe that the
4
     product is a form of conventional care when it is not.
5
            The FTC has expressed similar concerns, issuing a policy statement “in light of the
6

7    burgeoning mainstream marketing of OTC homeopathic products alongside other OTC drugs,”

8    which confirmed that homeopathic theories are not accepted by most modern medical experts. 3 In
9    its policy statement, the FTC states that, while the FTC Act requires OTC homeopathic products
10
     to be labeled as “homeopathic,” “[t]he FTC Act does not exempt homeopathic products from the
11
     general requirement that objective product claims be truthful and substantiated.” Id. For health,
12
     safety or efficacy claims, the FTC generally has required that advertisers possess “competent and
13

14   reliable scientific evidence, defined as tests, analyses, research, or studies that have been conducted

15   and evaluated in an objective manner by qualified persons and [that] are generally accepted in the

16   profession to yield accurate and reliable results.” Id (emphasis added). In general, for health benefit
17   claims, particularly claims that a product can treat or prevent a disease or symptoms, the
18
     substantiation required has been well-designed human clinical testing.” Id. (emphasis added).
19
     Without question, the Clinically Proven Claim on the Zicam Products is a health benefit claim,
20
     and Defendants’ admission that they did not publish their internal study confirms that the study
21

22   cannot satisfy the requirements for establishing a Clinically Proven Claim. See Mot. at p. 10.

23          The FDA has also repeatedly confirmed that it is not aware of any scientific evidence

24   supporting the efficacy of homeopathic products for any condition, whether a cold or otherwise.
25
     Because the FDA does not evaluate or approve homeopathic products before they can be marketed
26

27

28   integrative-health-nccih.
     3
       www.ftc.gov/system/files/documents/federal_register_notices/2016/12/homeopathic_drugs_frn_
     12-13-2016.pdf (last accessed August 6, 2021).
                                                    4
              PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    or sold, companies, like Defendants, market their products as “homeopathic” to avoid FDA
2
     oversight. The FDA has detailed the dangers of homeopathic products, and affirmed that they
3
     cannot and should not be labeled as scientifically proven, in order to avoid consumer confusion:
4
            What should consumers know about homeopathic products?
5
            Products labeled as homeopathic and currently marketed in the U.S. have not been
6           reviewed by the FDA for safety and effectiveness to diagnose, treat, cure, prevent
            or mitigate any diseases or conditions. FDA’s evidence-based drug reviews play an
7           essential role in ensuring that drugs are made with quality manufacturing processes,
            and are safe and effective for their intended uses. Products that have not been
8           evaluated for safety and effectiveness may harm consumers who choose to treat
9           serious diseases or conditions with such products, and consumers may be foregoing
            treatment with a medical product that has been scientifically proven to be safe and
10          effective. 4
            Thus, the FTC, NCCIH, and FDA have all stated, in no uncertain terms, that homeopathic
11

12   products are not supported by accepted medical evidence, as Defendants also surreptitiously admit,

13   making the Clinically Proven Claim on the Zicam Products deceptive and misleading. Thus, this
14   case is not an improper attack on substantiation because it is not possible for the Zicam Products
15
     to be “Clinically Proven.”
16
            Defendants contend that Plaintiff’s logic is flawed because she did not locate any publicly
17
     available studies confirming that the Product labeling and marketing is false; however, it is
18

19   Defendants’ argument that is flawed. In addition to Defendants’ inconspicuous website statement

20   that the Zicam Products are not based on accepted medical evidence, which is a clear admission

21   that the Products are not “Clinically Proven” (FAC at ¶ 29), Plaintiff’s Amended Complaint cites
22   multiple studies showing the Zicam Products are not clinically proven to shorten colds. Many of
23
     those studies were referenced by Defendants themselves in a footnote hidden at the bottom of their
24
     website, which did not include the actual studies, leading consumers to believe that those studies
25
     confirmed the clinical proof of the Products’ efficacy. FAC at ¶¶ 6-12, 36-40. However, further
26

27

28   4
      www.fda.gov/drugs/information-drug-class/homeopathic-products (last accessed August 6,
     2021).
                                                 5
             PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    research showed that those studies not only fail to support the Clinically Proven Claim, but prove
2
     it is false. Id. Significantly, Defendants’ website cites the same clinical studies in support of the
3
     Clinically Proven Claim for their zinc products and zinc-free nasal spray products, which Plaintiff
4
     purchased. FAC at ¶ 11 5.
5
            On the Zicam FAQ page, Defendants attempt to support the Clinically Proven Claim by
6

7    citing to a study published in 2011 by the U.S. Cochrane Center (“Cochrane Review”), and to

8    multiple studies and trials from the National Institute of Health (“NIH Review”) FAC at ¶¶ 6-12.
9    These studies unequivocally state that zinc products are not “Clinically Proven to Shorten Colds:”
10
                •   “While Zinc Gluconate reduced symptoms by one day in participants with
11                  experimental colds 6, zinc gluconate had no effect on symptom severity and zinc
                    acetate had no effect on either duration or severity. Further, neither formulation had
12                  an effect on the duration or severity of natural cold symptoms. Evaluation of
                    blinding, taste, and adverse events revealed no significant differences among the 4
13
                    treatment arms. Zinc compounds appear to have little utility for common-cold
14                  treatment.” FAC at ¶ 10 (referencing NIH Review).

15              •   “[w]e found no reason to recommend intranasal zinc gluconate or zinc orotate
                    lozenges in treating common colds.” Id.
16

17              •   “…it is difficult to make firm recommendations about the dose, formulation and
                    duration that should be used.” FAC at ¶ 7 (referencing Cochrane Review).
18
                •   “…some caution is needed due to the heterogeneity of the data.” Id.
19

20          Moreover, recent studies identified by Plaintiff indicate that use of OTC cold remedies

21   containing zinc, including zinc acetate lozenges, do not shorten the duration of the common cold.

22   See FAC at ¶ 37(citing https://bmjopen.bmj.com/ content/10/1/e031662 (last visited May 26,
23

24
     5
25     Defendants rely upon the same studies of zinc to support the Clinically Proven Claim on their
     zinc-free Zicam® Nasal Swabs and Nasal Spray products, which have not included zinc since
26   Defendants recalled and reformulated the products in response to the FDA’s 2009 warning letter,
     which was prompted by consumers losing their sense of smell due to zinc in the products. FAC at
27   ¶ 11. It is unfathomable how a study regarding the efficacy of zinc can be relied upon to promote
     products that do not contain zinc. Thus, Defendants’ reliance on zinc studies to support the
28
     Clinically Proven Claim on the zinc-free products is especially egregious and equally false.
     6
       An experimental cold is a lab-induced cold and not a natural cold.
                                                    6
             PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    2021)). In 2019, a randomized, double-blind placebo-controlled trial conducted in Finland
2
     determined that “[t]here was no difference in the recovery rate between zinc and placebo
3
     participants during the 10-day follow-up.” And while the “recovery rate for the two groups was
4
     similar during the 5-day intervention,” for 2 days after the end of zinc and placebo use, “the zinc
5
     participants recovered significantly slower compared with the placebo participants…” The study
6

7    concluded that “[a] commercially available zinc acetate lozenge was not effective in treating the

8    common cold when instructed to be used for 5 days after the first symptoms.” Id. Thus, along with
9    Defendants’ admission that the Clinically Proven Claim is not based on accepted medical evidence
10
     – as confirmed by the FDA, FTC and NICCH – the zinc studies Defendants seek to rely upon
11
     further confirm that the utility of zinc is nebulous and not clinically proven.
12
            2. Defendants Went Too Far by Marketing and Labeling the Homeopathic Zicam
13             Products as “Clinically Proven.”
14
            Defendants contend that “Zicam has proprietary clinical studies demonstrating that its cold
15
     remedy products, including Zicam Nasal Spray, shorten colds.” MTD at 1. This directly contradicts
16
     Defendants’ website admission that the Clinically Proven Claim on each of the Zicam Products is
17
     not based on accepted medical evidence. FAC at ¶ 29. Also troublesome is the slippery slope of
18

19   Defendants’ argument, which suggests that by simply placing “homeopathic” on the Product

20   labels, they can forgo FDA oversight, inconspicuously admit on their website that the Product
21   claims are not based on accepted medical evidence, yet still label the Products as “Clinically
22
     Proven,” based on a self-funded, proprietary clinical study that they will never have to disclose to
23
     the public or subject to scrutiny by the scientific community.
24
            Also troubling is Defendants’ position in their reply in support of the Motion to Stay that
25

26   “Clinically Proven” simply means that “a clinical study has shown that a product is effective for

27   its advertised purpose.” ECF No. 48, at 10. In other words, Defendants argue that the existence of

28   and reliance on any clinical study, regardless of quality, type, or even the results of that study, is

                                                      7
             PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    sufficient to support their Clinically Proven Claim. Therefore, according to Defendants, even a
2
     clinical study with less than ten participants, which is not randomized or double blind, and which
3
     is funded exclusively by Defendants, but which has been disputed by a dozen contrary studies, and
4
     which was conducted on animals and not humans, would allow Defendants to claim that the
5
     homeopathic Zicam Products are Clinically Proven to Shorten Colds.
6

7           While Plaintiff passionately disagrees with Defendants’ position, the viability of

8    Defendants’ position should not be tested at this stage of the litigation, but rather, following the
9    parties’ submissions of expert opinions. At this stage, Plaintiff’s allegations confirm that
10
     homeopathic products cannot be clinically proven to do anything, including shorten colds.
11
     Plaintiff’s allegations also include Defendants’ own references to affirmative scientific evidence
12
     and scientific studies gathered from Plaintiff’s independent investigation, which show that the
13

14   Zicam Products are anything but clinically proven to shorten colds. Accordingly, Plaintiff’s

15   allegations are sufficient to survive dismissal.

16          Remarkably, in their reply in support of the Motion to Stay (ECF No. 48), Defendants also
17   argue that no reasonable consumer would believe the Clinically Proven Claim means that the
18
     Zicam Products are actually clinically proven. Id. at 9-10. This defies logic and is inherently
19
     contradictory, but also begs the question why Defendants chose to use the Clinically Proven Claim
20
     on the Zicam Product labels. While premature for determination at this stage, the answer to this
21

22   question is simple.

23          As addressed in detail in the Amended Complaint, Defendants have used the deceptive and

24   misleading Clinically Proven Claim to achieve maximum profits at the expense of consumers.
25
     FAC at ¶ 13. The cold remedy market is highly profitable because there are always consumers
26
     seeking to relieve their cold symptoms so they can resume their daily activities without interrupting
27
     their work or personal schedules, particularly around cold and flu season. The cold remedy market
28
        is a highly competitive, multi-billion-dollar business, and companies like Defendants
                                                    8
             PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    distinguish themselves from the competition with captivating label and marketing claims. Zinc is
2
     one of the fastest growing segments of the vitamin, mineral, and supplement (“VMS”) consumer
3
     market, and is an enormous profit center for Defendants, with Zicam’s annual net sales projected
4
     at $90 million in 2021 alone. 7 As purveyors of VMS products in the United States, Defendants
5
     know that, when it comes to labeling and marketing, words matter. That is why Defendants chose
6

7    to emblazon the front of every Zicam Product with the unambiguous representation, “Clinically

8    Proven to Shorten Colds,” in a bold, capitalized font, as seen below.
9

10                            ZICAMe
                                 COLD REMEDY                   ZICAM@
11                           SHORTENS COLDS                       COLD REMEDY

12

13

14

15

16

17

18

19
     FAC at p. 10.
20
            Defendants chose to label the Zicam Products in this way to impact consumer choices and
21
     gain market dominance, as they are well aware that all consumers who purchased the Zicam
22

23   Products were exposed to, and would be impacted by, this misrepresentation, despite the fact that

24   the Zicam Products are not clinically proven to shorten colds. Comparatively, competing
25   homeopathic product labels simply state that the products “[m]ay reduce the duration and severity
26

27

28   7
      https://www.businesswire.com/news/home/20201201005479/en/Church-Dwight-Acquires-
     Zicam-Brand-for-530-Million (last accessed August 3, 2021).
                                                  9
             PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    of cold symptoms,” 8 or that “the uses for our products are based on traditional homeopathic
2
     practice,” and “works with your body’s natural healing processes,” 9 as seen below.
3

4                                                  Drug Facts
                                                   Active ingredients                                              Purpose
                                                   Zincum Aceticum 2:x                              May reduce duration and
                                                   Zincum Gluconicum 1x
5
                                                                                                severity of cold symptoms ·•


                                                   ■   may reduce duration ot cold symptoms
                                                   ■   may reduce severity of cold symptoms:

6
                                                       ■ sore throat ■ stuffy nose ■ sneezing ■ coughing   ■   nasal congestion


                                                   Ask a doctor belore use if you have
                                                   ■  a sensitivity to zinc or are allergic to zinc
7                                                  Stop use and ask a doctor if symptoms persist or are accompanied by fever
                                                   11 pregnanl or breast-feeding , ask a health professional before use.
                                                   Keep out of reach of children. In case of overdose, get medical help
                                                   or contact a Poison Control Center right away (1-800-222-1222).

8                                                  Directions
                                                   ■ for best results , use at the first sign ol a cold and continue lo use
                                                   unlll symptoms completely subside
                                                   ■ adults and children 12 years of age and older:

9                                                    ■ take 1 tablet at the onset of symptoms
                                                     ■ dissolve entire tablet in mouth. Do not chew. Do not swallow whole
                                                     ■ repeat every 3 hours until symptoms are gone
                                                     ■ to avoid minor stomach upset, do not take on an empty stomach

10                                                   ■ do not eat or drink tor 15 minutes after use. Do not eat or drink
                                                     citrus fruits or juices for 30 minutes before or after use. Otherwise,
                                                     drink plenty of flu ids
                                                   ■ children under 12 years of age: Consult a doctor before use

11                                                 Other information
                                                   ■   store between 15·29"C (59-84"F)
                                                   Inactive ingredients
12
                                                   ascorbic acid, crospovidone, dextrose, FD&C yellow 16, flavors,
                                                   magnesium stearate, maltodextrin, starch, sucralose




13

14

15

16

17

18

19

20

21

22

23

24
     8
25     https://www.cvs.com/shop/cvs-health-cold-remedy-non-drowsy-quick-dissolving-tablets-25ct-
     lemon-lime-prodid-1011492 (last accessed August 9, 2021).
     9
26     https://www.amazon.com/Hylands-Homeopathic-Defend-Mucus-
     Fluid/dp/B00NNR2SOS/ref=sr_1_9?dchild=1&gclid=CjwKCAjwpMOIBhBAEiwAy5M6YB5r
27   HGDvWI121U9NK538TphT0max8SMDNBXFpNQUV1XhBeQEavpe3RoCzvAQAvD_BwE&
     hvadid=177790750044&hvdev=c&hvlocphy=9012122&hvnetw=g&hvqmt=b&hvrand=1539884
28   485586479968&hvtargid=kwd-
     1540266072&hydadcr=21688_9710865&keywords=homeopathic+nasal+decongestant&qid=162
     8523919&sr=8-9
                                                  10
             PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1

2

3

4

5

6

7

8                           p e ctorant I Expecto
                              sens Mucus in Chest. Thr
                            flojoelrno<:OenelpecllO, lOgor
                                                                              Fever
                                                                              Body Aches
                                                                                                 ••
9                           1 Safe & Effective.
                           io•na tural. seguro Y efi
                                                                              Runny Nose
                                                                              Sore Throot
                                                                                                 ••      ••      ••
                                                                                                 ••       •      •••
                              h w ith Mucus / Tos c.o
                              ····•·······•···········                        Cough

10                                                                            Headache


                                                                                                 •        •       •• •
                                                                              Congestion



11
                                                                              Sleeplessness


                                                                                         ALSO TRY THESE OTHER
                                                                                          HYLAND' S PRODUCTS:


12
                                                                                      DEFEND"' Sinus • Nerve Ton lcca,
                                                                          •Tueusesl0tourproductsorebosedupontrodrt1000lhomeopoth1CJl(ocbce
                                                                           TheyhOvenott>eenrev1ewedbylheFoodondDrugAdm1mstrobon



13
            Unlike the Zicam Products, these competing products do not purport to be “Clinically
14
     Proven.” This is because, for a claim to be considered scientifically and clinically proven, the claim
15
     must be widely accepted in its applicable field and have overwhelming evidence supporting it,
16

17   including a consensus in the scientific community agreeing with the representations. Such

18   consensus would require, at a minimum, sufficiently large, randomized, controlled, double-blind
19   studies that have been scrutinized by peer review during the publication process and subjected to
20
     scholarly debate by diverse panels of scientific experts. Additionally, scientific consensus requires
21
     that published results be independently replicated by others using rigorous experimental design
22
     and data collection practices. If specific representations do not meet these standards, they cannot
23
     be considered scientifically and clinically proven, nor can they be considered to have reached
24

25   scientific consensus. See FAC at ¶ 32 (stating that “Defendants’ representations on their packaging

26   and website convey to reasonable consumers – and reasonable consumers would believe – that the

27   state of the science regarding the Zicam Products and their ingredients have reached a level of
28   scientific consensus such that Defendants’ claim that the Products are ‘clinically proven to shorten

                                                             11
             PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    colds’ is an established truth and statement of fact.”); see also e.g., Bauchner H, Golub RM,
2
     Fontanarosa PB. Reporting and Interpretation of Randomized Clinical Trials. JAMA. 2019;
3
     322(8):732-735; Kirman CR, Simon TW, Hays SM. Science Peer Review for the 21st century:
4
     Assessing Scientific Consensus for Decision-making while Managing Conflict of Interests,
5
     Reviewer and Process Bias. Regul Toxicol Pharmacol. 2019; 103:73-85.
6

7            Thus, a manufacturer should not even consider using the phrase “Clinically Proven” on

8    product packaging unless plainly supported by robustly designed, published, peer-reviewed
9    clinical trials, which have been conducted upon the product being advertised or an identical
10
     formulation. There is no consensus in the scientific community that the Zicam Products are
11
     clinically proven to shorten colds, as no such evidence exists for homeopathic products in general
12
     or the Zicam Products in particular.
13

14     II. LEGAL STANDARD

15           “When evaluating a Rule 12(b)(6) motion, a court must accept all material allegations in

16   the complaint—as well as any reasonable inferences to be drawn from them—as true and construe
17   them in the light most favorable to the non-moving party.” Lytle v. Nutramax Labs, Inc., 2019 U.S.
18
     Dist. LEXIS 227970, at *3-4 (C.D. Cal. Dec. 6, 2019) (citing Doe v. United States, 419 F.3d 1058,
19
     1062 (9th Cir. 2005)). To survive a motion to dismiss, a plaintiff must allege “enough facts to state
20
     a claim to relief that is plausible on its face.” Lytle, 2019 U.S. Dist. LEXIS 227970, at *5 (citing
21

22   Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007); Ashcroft v. Iqbal, 556 U.S. 662 (2009)).

23   “The Ninth Circuit has clarified that (1) a complaint must “contain sufficient allegations of

24   underlying facts to give fair notice and to enable the opposing party to defend itself effectively,”
25
     and (2) “the factual allegations that are taken as true must plausibly suggest an entitlement to relief,
26
     such that it is not unfair to require the opposing party to be subjected to the expense of discovery
27
     and continued litigation.” Lytle, 2019 U.S. Dist. LEXIS 227970, at *5 (citing Starr v. Baca, 652
28
     F.3d 1202, 1216 (9th Cir. 2011)).
                                                       12
              PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1      III. ARGUMENT
2
            1. Plaintiff’s Claims Do Not Address the Zicam Products’ Lack of Substantiation.
3
            Defendants’ lack of substantiation arguments, which address only Plaintiff’s UCL and
4
     CLRA claims, entirely miss the mark. Plaintiff does not seek to rely upon a lack of substantiation
5
     claim, which “arises where, absent any evidence suggesting a representation is false or misleading,
6

7    a plaintiff demands a defendant either ‘put up or shut up.’” Mier v. CVS Pharm., Inc., No. 20-

8    01979, 2021 U.S. Dist. LEXIS 76737, at *11-13 (C.D. Cal. Mar. 22, 2021) (quoting Mullins v.
9    Premier Nutrition Corp., 178 F.Supp.3d 867, 876 (N.D. Cal. 2016)). Here, for the reasons
10
     discussed above, there are no scientific studies that could support a Clinically Proven Claim for a
11
     homeopathic product, removing this case from the realm of a lack of substantiation defense.
12
     Further, Defendants have already “put up” the very studies they rely upon to support their
13

14   Clinically Proven Claim and these studies confirm the falsity of the Claim.

15          At the outset, Defendants cite Kwan v. SanMedica Int’l, 854 F.3d 1088, 1091 (9th Cir.

16   2016) and misleadingly argue that the phrase “clinically proven” was at issue in that case. It was
17   not. Rather, the plaintiff in Kwan alleged that the “clinically tested” representation at issue would
18
     lead consumers to believe the products were clinically proven, which the court rejected, indicating
19
     a distinction between the claim that a product is “clinically tested” versus “clinically proven.”
20
     Further, in Kwan, the plaintiff admitted that the products were clinically tested, precluding her
21

22   from arguing that the “clinically tested” claim was false.

23          The distinction between “clinically tested” and “clinically proven” was addressed by the

24   court in Lytle, which rejected the defendant’s lack of substantiation argument in an action
25
     challenging the defendant’s clinically proven claims for a dog supplement. Lytle, 2019 U.S. Dist.
26
     LEXIS 227970, at *12-16. In Lytle, the plaintiff challenged defendants’ representations that
27
     Cosequin dog supplements were safe, effective, and absorbable in peer-reviewed, published,
28
     controlled U.S. veterinary studies – in other words, that they were clinically proven. Relying upon
                                                      13
             PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    Kwan, the defendants sought to dismiss the plaintiff’s allegations, which the court rejected, finding
2
     Kwan entirely distinguishable. Id. (citing Kwan, 854 F.3d at 1088). As the court found in Lytle,
3
     there is a marked difference between the “clinically tested” statement at issue in Kwan and
4
     “promises about the rigor of scientific testing or even positive findings…” Lytle, 2019 U.S. Dist.
5
     LEXIS 227970, at *13. The court also found that, “just like any other explicit statement made
6

7    about a product, if a representation regarding the level of scientific support for a product is

8    provably false, it is actionable.” Id. at *15. Here, similar to Lytle, and unlike Kwan, Plaintiff
9    “allege[s] that the specific kind of robust scientific support that Defendants represent exists does
10
     not, in fact, exist. If that allegation proves to be true, Defendants’ statements are false—regardless
11
     of what other types of scientific support for the products exist.” Id. Further, as in Lytle, Plaintiff
12
     here can carry her burden by establishing that the Zicam Products are not “Clinically Proven to
13

14   Shorten Colds” by pointing, not only to the very studies Defendants seek to rely upon, but by

15   identifying independent research that shows the Zicam Products do not have the level of scientific

16   support necessary to support the “Clinically Proven” claim. It is not necessary to compel
17   Defendants to substantiate their claims when they have already admitted on their website that the
18
     Clinically Proven Claim is not based on accepted medical evidence (which is confirmed by the
19
     FTC, NICCH and FDA), cited studies proving the Zicam Products are ineffective, and when
20
     Plaintiff has additionally cited independent studies establishing that the Zicam Products do not
21

22   work, which Defendants fail to reference on their website. Thus, “Plaintiff’s claim is not simply

23   a lack of substantiation claim, but a claim that the Defendants’ explicit statements regarding the

24   scientific support for their [Zicam] products are false.” Id. at *16.
25
            Similarly, in Nathan v. Vitamin Shoppe, No. 3:17-cv-01590, 2019 U.S. Dist. LEXIS 41926,
26
     at *5-11 (C.D. Cal. Mar. 14, 2019), the court rejected the defendant’s lack of substantiation
27
     argument in a case involving weight loss supplements promising “weight management” and
28
     appetite control,” which led the plaintiffs to believe the product was an effective dietary aid that
                                                      14
              PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    would aid weight loss. To support their claims that the product advertising was false, the plaintiffs
2
     pointed to several studies showing that the products were not effective in aiding weight
3
     management as the product promised, which cast doubt on the product representations. The court
4
     thus found that the plaintiffs’ claims were facially plausible because the plaintiffs pointed to
5
     evidence that directly conflicted with the advertising claims, and thus “the issue of whether the
6

7    proffered studies do in fact show that [the Product’s] representations are provably false is a

8    question not properly decided on a motion to dismiss.” Id. at *6-7, 11 (quoting Vasic v. Patent
9    Health, LLC, 2014 U.S. Dist. LEXIS 33181, 2014 WL 940323, at *21-22 (S.D. Cal. Mar. 10, 2014)
10
     (rejecting lack of substantiation argument on motion to dismiss in action involving glucosamine
11
     supplements where plaintiff cited numerous studies showing the products did not have the health
12
     benefits represented, even though plaintiff did not test the products at issue, noting that “the crux
13

14   of the disagreement between the parties focuse[d] on the strength of the evidence cited in the

15   FAC,” which should not be resolved on a motion to dismiss)).

16          Likewise, in Liou v. Organifi, LLC, 491 F. Supp. 3d 740, 750-751 (S.D. Cal. 2020), the
17   defendant sought to dismiss the plaintiff’s CLRA and UCL claims relating to Clinical Trial
18
     Statements on a juice product based on a lack of substantiation. Like the present matter, the
19
     defendant sought to rely upon numerous clinical trials published on a government website and
20
     supported by a prominent medical university, but neither of the links the defendant cited to, nor
21

22   the results on the webpage, supported the Clinical Trial Statements. Id. at 746-47. As a result, the

23   court rejected the defendant’s lack of substantiation argument because the plaintiff alleged

24   provable falsity, such that the citations the defendant referenced did not support the label claims.
25
     Id. at 750-751. Here, as in Liou, the references on Defendants’ website actually confirm that the
26
     Zicam Products are anything but “Clinically Proven to Shorten Colds” and are therefore false.
27
            Further, in Hughes v. Ester C Co., 930 F. Supp. 2d 439, 464-65 (E.D.N.Y. 2013), the
28
     plaintiffs alleged that the defendants deceptively marketed Ester-C products with statements on
                                                     15
             PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    the product packaging or website that the products may help in preventing or shortening the
2
     duration of colds or flu. Id. at 465. To support their claims, the plaintiffs referenced scientific
3
     studies disputing those claims, which the court found were sufficient to “remov[e] their claims
4
     from the lack of substantiation sphere into the affirmative misrepresentation realm.” Id. at 459.
5
     Based on allegations similar to those made by Plaintiff in the Amended Complaint regarding the
6

7    Zicam Products, the Hughes court found that the plaintiffs’ allegations “make clear that plaintiffs’

8    asserted claims are not simply based upon a lack of substantiation. Instead, plaintiffs’ allegation
9    that defendants have no credible scientific evidence backing up their representations is relevant in
10
     this case because Ester-C’s website expressly states that there is clinical research supporting its
11
     products.” Id. at *460. “Thus, [i]n light of defendants’ alleged representations of scientific backing
12
     to its claims of providing superior vitamin C bioavailability, plaintiffs’ asserted scientific study —
13

14   asserting that Ester-C is not, in fact, any better than other vitamin-C brands on the market in

15   administering vitamin C to and increasing the body’s absorption of the same — is sufficient to

16   state a plausible claim of affirmative misrepresentation.” Id. at *461.
17          As in their Motion to Stay, Defendants lean on this Court’s rulings in Aloudi v. Intramedic
18
     Rsch. Grp., LLC, No. 15-cv-00882, 2015 U.S. Dist. LEXIS 89366 (N.D. Cal. July 9, 2015)
19
     (Gilliam Jr., J.), and Racies v. Quincy Bioscience, LLC, No. 15-cv-00292, 2015 U.S. Dist. LEXIS
20
     65468 (N.D. Cal. May 19, 2015) (Gilliam Jr., J.) to support their argument that the Motion to
21

22   Dismiss is dispositive. However, Defendants’ reliance on those cases falls short.

23          In Racies, the plaintiff alleged that the “clinically tested” allegation at issue was false and

24   that there were no reliable or high-quality, randomized, controlled trials substantiating the
25
     representations. 2015 U.S. Dist. LEXIS 89366, at *7-10. The plaintiff further alleged there was no
26
     evidence in the public record that any clinical studies were even performed on the product. Id. As
27
     a result, this Court dismissed the plaintiff’s UCL and CLRA claims only as they related to lack of
28
     substantiation because the plaintiff failed to allege provable falsehoods. Id. However, this Court
                                                       16
             PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    allowed the plaintiff to proceed with UCL and CLRA claims based on a theory of false
2
     representations. Thus, although the plaintiff could not proceed by pointing to an absence of
3
     evidence substantiating the challenged claims, the plaintiff could proceed with claims showing the
4
     challenged claims were false. Id. Here, Plaintiff seeks to do just that: not making substantiation
5
     arguments, and, instead, arguments showing the falsity of claiming a homeopathic product is
6

7    clinically proven to do anything.

8           Further, in a later order in Racies, this Court denied the defendant’s motion for summary
9    judgment based on a lack of substantiation (allowing the case to proceed well past the dismissal
10
     phase) after the plaintiff presented an “expert opinion that ma[de] a logical deduction based on
11
     several scientific premises” that the subject products did not perform as advertised. In doing so,
12
     the Court stated it was “obvious that Plaintiff [wa]s not demanding that Defendant produce
13

14   evidence to substantiate its claims.” Racies v. Quincy Bioscience, LLC, No. 15-cv-00292, 2016

15   U.S. Dist. LEXIS 136193, *13-15 (N.D. Cal Sept. 30, 2016). Referencing King Bio, upon which

16   Defendants here rely, this Court stated, “as the court in King Bio explained, in a UCL false
17   advertising case, ‘[t]he falsity of the advertising claims may be established by testing, scientific
18
     literature, or anecdotal evidence,’” and the plaintiff’s presentation of anecdotal evidence from its
19
     expert was sufficient to withstand summary judgment for lack of substantiation. Id. (quoting
20
     Health Fraud, Inc. v. King Bio Pharm., Inc., 107 Cal. App. 4th 1336, 133 Cal. Rptr. 2d 207 (2003)).
21

22   Thus, even if Plaintiff’s California consumer protection claims are dismissed (in part) for lack of

23   substantiation, Plaintiff should be able to proceed with claims showing the Clinically Proven Claim

24   is false, including through the use of expert evidence, like the plaintiff did in Racies.
25
            Similarly, in Aloudi v. Intramedic Rsch. Grp., LLC, No. 15-cv-00882, 2015 U.S. Dist.
26
     LEXIS 89366 (N.D. Cal. July 9, 2015), although the plaintiff challenged the defendant’s
27
     “clinically proven” claim, the plaintiff sought to prove his allegations by demonstrating the
28
     absence or inadequacy of testing, and with general statements from government entities that the
                                                   17
              PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    products did not work as represented, which the Court found were “devoid of context, and [] not
2
     tied to the Product or Defendant’s specific representations about the Product.” Id. at *13-15.
3
            The instant case is distinct from Racies and Aloudi because Plaintiff has presented citations
4
     and scientific literature illustrating the falsity of Defendants’ Clinically Proven Claim, relying on
5
     the inability of homeopathic products to be clinically proven to do anything, references buried
6

7    deep within Defendants’ own website, and independent investigation, which is sufficient to

8    withstand dismissal. FAC at ¶¶ 6-12, 29, 37. Accordingly, Defendants’ efforts to compare this case
9    to those where the plaintiffs had no points of reference is at odds with the facts.
10
            2. Plaintiff’s Breach of Warranty Claims Are Adequately Pled. 10
11
            Defendants misconstrue Plaintiff’s breach of warranty claim, which is founded upon the
12
     simple fact that the Zicam Products are not “Clinically Proven,” as represented on the product
13

14   labels and marketing materials. Plaintiff’s claims are based on the very straightforward and clear

15   allegation that the Zicam Products are not “Clinically Proven to Shorten Colds” as advertised. “To

16   prevail on a breach of express warranty claim, a plaintiff must prove that the seller “(1) made an
17   affirmation of fact or promise or provided a description of its goods; (2) the promise or description
18
     formed part of the basis of the bargain; (3) the express warranty was breached; and (4) the breach
19
     caused injury to the plaintiff.” Nathan, 2019 U.S. Dist. LEXIS 41926, at *21 (citation omitted).
20
     Also, “[t]o establish a claim for a breach of implied warranty, the plaintiff must demonstrate that
21

22   a product is not ‘fit for the ordinary purposes for which such goods are used’ or fails to ‘conform

23   to the promises or affirmations of fact made on the container or label.’” Id. at *22.

24          In Liou, discussed supra, the plaintiff alleged a breach of express warranty relating to
25
     Clinical Trial Statements on a juice product where the defendant sought to rely upon numerous
26
     clinical trials published on a government website and supported by a prominent medical university,
27

28   10
       Defendants’ lack of substantiation arguments do not impact Plaintiff’s claims for Breach of
     Express Warranty (Count IV) or Breach of Implied Warranty of Merchantability (Count V).
                                                   18
             PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    but neither of the links the defendant cited to, nor the results on the webpage, supported the Clinical
2
     Trial Statements. Liou, 491 F. Supp. 3d at 748-749. The defendant sought to dismiss the express
3
     warranty claim on the basis that the plaintiff’s claims were related to “injuries attributable to
4
     defendant’s marketing efforts rather than the nature of the product itself.” Id. at 748. The court
5
     rejected this argument, finding that “[s]tatements made by a manufacturer through its advertising
6

7    efforts can be construed as warranty statements,” and the plaintiffs’ allegations that defendant’s

8    “Clinical Trial Statements to promote the benefits of the product constituted express warranties
9    that became part of the basis of the bargain.” Id. (citation omitted). Thus, the plaintiff adequately
10
     pled the elements of a breach of express warranty. Id.
11
            In Nathan, discussed supra, the plaintiff brought breach of express and implied warranty
12
     claims in a case involving weight loss supplements that promised “weight management” and
13

14   appetite control,” which led the plaintiff to believe the product at issue was an effective dietary aid

15   that would aid weight loss when it could not. The defendant sought to dismiss the warranty claims

16   on the basis that plaintiff “fail[ed] to allege breach and/or the requisite element of injury as she
17   does not allege ever taking the product.” The court rejected this argument, noting that “[p]laintiff’s
18
     breach of warranty claim focuses on the Product’s labels, not Plaintiff’s personal consumption of
19
     the product,” and thus she plausibly alleged a breach of warranty claim on the theory that the
20
     product could not deliver the weight management benefits advertised. Nathan, 2019 U.S. Dist.
21

22   LEXIS 41926, at *21-23. Thus, the products did not conform to the promises or affirmations

23   contained on the label. Id.

24          Here, as in Nathan and Liou, Plaintiff alleges that the Zicam Products are “not useful for
25
     their ordinary purpose of shortening the duration of the common cold” (FAC at ¶ 134), and that
26
     the Zicam Products are not “Clinically Proven to Shorten Colds” because they are homeopathic
27
     products, which have not undergone the necessary testing to be considered clinically proven, and
28
     because Defendants seek to support their Clinically Proven Claim with studies actually proving
                                                   19
              PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    that the Products are ineffective. This is more than sufficient to allege a breach of warranty claim.
2
             3. Plaintiff Has Standing to Assert Claims Against Zicam for All Products at Issue.
3
             Defendants attack Plaintiff’s standing to bring this case under Rule 12(b)(1) by asserting
4
     that she does not have standing to assert claims based on Zicam Products she did not buy. See ECF
5
     No. 37 at 19. A plaintiff can maintain claims for products that she did not purchase if the other
6

7    products are substantially similar to the product(s) she did purchase. Numerous courts in the Ninth

8    Circuit have found that “diverse products that bear similar or uniform labels may be considered
9    ‘substantially similar.’ The critical issue is whether the products are substantially similar with
10
     respect to the alleged mislabeling.” Maisel v. S.C. Johnson & Son., Inc., No. 21-cv-00413, 2021
11
     U.S. Dist. LEXIS 86203, at *17 (N.D. Cal. May 5, 2021) (quoting Baum v. J-B Weld Co., LLC,
12
     2019 U.S. Dist. LEXIS 216052, 2019 WL 6841231, at *5 (N.D. Cal. Dec. 16, 2019)); see also
13
     Sims v. Campbell Soup Co., 2018 U.S. Dist. LEXIS 222535, at *9-10 (C.D. Cal. Sep. 24, 2018)
14

15   (citations omitted and emphasis added) (“…the ‘prevailing view’ in the Ninth Circuit” is that class

16   action plaintiffs can bring claims for products they didn’t purchase “as long as the products and
17   alleged misrepresentations are substantially similar.” They have also noted that the proper time
18
     to answer the substantial similarity question is at the class certification stage, where the court “will
19
     have to gauge the typicality of [the plaintiff’s] claims and [the plaintiff’s] ability to adequately
20
     represent the interests of the proposed class.”); Anderson v. Jamba Juice Co., 888 F. Supp. 2d
21

22   1000, 1006 (N.D. Cal. 2012) (“If there is a sufficient similarity between the products, any concerns

23   regarding material differences in the products can be addressed at the class certification stage.”).

24           Some courts even state that “[t]here must be substantial similarity between the products at
25   issue or the alleged misrepresentations must be similar across product lines.” Miller v. Ghirardelli
26
     Chocolate Co., 912 F. Supp. 2d 861, 869 (N.D. Cal. 2012) (emphasizing that both substantially
27
     similar products and substantially similar misrepresentations are not required to satisfy the
28
     standard). “[T]he critical inquiry seems to be whether there is sufficient similarity between the
                                                    20
              PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    products purchased and not purchased.” Astiana v. Dreyer's Grand Ice Cream, Inc., No. C-11-
2
     2910 EMC, 2012 WL 2990766, at *11 (N.D. Cal. July 20, 2012). “In applying the ‘substantial
3
     similarity’ test, courts look to a series of factors including whether the challenged products are of
4
     the same kind, comprised of largely the same ingredients, and whether each of the challenged
5
     products bears the same alleged mislabeling.” Figy v. Frito-Lay N. Am., Inc., 67 F. Supp. 3d 1075,
6

7    1083 (N.D. Cal. 2014). No one factor is superior, and the products should be assessed overall. See

8    id. As indicated, substantially similar misrepresentations satisfy this standard. In Corbett v.
9    Pharmacare U.S., Inc, the court considered the plaintiffs’ standing to assert claims against
10
     products they did not buy. No. 21CV137-GPC(AGS), 2021 WL 2473950, at *10 (S.D. Cal. June
11
     17, 2021). The court held that, “[b]ecause Plaintiffs allege uniformity in the representation on the
12
     packaging as well as marketing, [] at this stage of the proceedings, the Court DENIES Defendant's
13

14   motion to dismiss the claims on the Products Plaintiffs did not purchase.” Id.

15          Here, Plaintiff brings this case on behalf of a proposed Class including all California

16   purchasers of the Zicam Products, including: Zicam® Original RapidMelts®, Zicam® ULTRA
17   RapidMelts®, Zicam® Elderberry Citrus RapidMelts®, Zicam® Nasal Swabs, Zicam® Nasal
18
     Spray, Zicam® Wild Cherry Lozenges, and/or Zicam® Oral Mist™. See Dkt. No. 30 at 20, ¶ 67.
19
     Plaintiff herself purchased Zicam Nasal Spray. See FAC at ¶¶ 41-42. Contrary to Defendants’
20
     contention, Plaintiff expressly alleges that the Zicam Products she did not purchase were
21

22   substantially similar to the one that she did purchase for numerous reasons, including that they

23   were all of the same Product line and uniformly bear the same misrepresentation on their labels,

24   i.e., the deceptive “Clinically Proven Claim,” See FAC at ¶¶ 2, 4-5, 9, 11, 13, 19, 28, 35, 63. These
25
     allegations clearly address all of the Products at issue, and establish that each is substantially
26
     similar to the Product that Plaintiff purchased, given that “the Clinically Proven Claim that forms
27
     the basis of this action is the same for each Product.” FAC at ¶ 30.
28
            Defendants rely on two cases in support of their contention that Plaintiff failed to plausibly
                                                    21
             PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    allege facts establishing that all the Zicam Products are substantially similar: Padilla v. Whitewave
2
     Foods Co., 2019 WL 4640399, at *9-10 (C.D. Cal. July 26, 2019), and Dysthe v. Basic Rsch., LLC,
3
     2011 WL 5868307, at *4 (C.D. Cal. June 13, 2011). However, both cases are inapposite here. In
4
     Padilla, the court held that, “the FAC lacks sufficient, specific allegations that address the ways
5
     in which the Products are alike.” 2019 WL 4640399, at *10. Here, Plaintiff has already shown,
6

7    supra, that the Amended Complaint included sufficient, specific allegations regarding the

8    similarities across the Products at issue. Further, Dysthe is inapposite because the plaintiff failed
9    to include allegations showing that the products were substantially similar in ingredients,
10
     packaging, or marketing. 2011 WL 5868307, at *4. That is not the case here. Finally, Defendants
11
     assert that Plaintiff has no standing because the Products at issue do not contain the same
12
     ingredients. See Mot. at 20. However, this argument has no bearing here because, as noted, “the
13

14   Clinically Proven Claim that forms the basis of this action is the same for each Product.” FAC at

15   ¶ 30. Accordingly, Plaintiff has standing to bring claims for all the Products at issue, as alleged

16   within the Amended Complaint.
17           4. Plaintiff Has Standing to Sue for Injunctive Relief.
18
             Defendants also attack Plaintiff’s standing to sue for injunctive relief. “To have standing
19
     to obtain injunctive relief, a plaintiff must allege that a ‘real or immediate threat’ exists that he will
20
     be wronged again.” Rahman v. Mott’s LLP, CV 13–3482 SI, 2014 WL 325241 at *10 (N.D. Cal.
21

22   Jan. 29, 2014) (citation omitted). “In a class action, ‘[u]nless the named plaintiffs are themselves

23   entitled to seek injunctive relief, they may not represent a class seeking that relief.’” Garrison v.

24   Whole Foods Mkt. Grp., Inc., 13–CV–05222–VC, 2014 WL 2451290 at *5 (N.D. Cal. June 2,
25
     2014) (quoting Hodgers–Durgin v. de la Vina, 199 F.3d 1037, 1045 (9th Cir.1999)).
26
             Courts within the Ninth Circuit have held that a plaintiff has standing to sue for injunctive
27
     relief regarding mislabeled or misleading product labeling even when she is aware of the
28
     misleading nature of the labeling. See Lilly v. Jamba Juice Co., No. 13-CV-02998-JST, 2015 WL
                                                      22
              PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    1248027, at *3 (N.D. Cal. Mar. 18, 2015). To support this holding, the court explained:
2
             As other courts have already recognized: If the Court were to construe Article III
3            standing for FAL and UCL claims [narrowly], federal courts would be precluded
             from enjoining false advertising under California consumer protection laws
4            because a plaintiff who had been injured would always be deemed to avoid the
             cause of the injury thereafter (“once bitten, twice shy”) and would never have
5            Article III standing.
6
     Lilly, No. 13-CV-02998-JST, 2015 WL 1248027, at *3 (citing Henderson v. Gruma Corp., 2011
7
     U.S. Dist. LEXIS 41077 at *19–20, 2011 WL 1362188 (C.D. Cal. Apr. 11, 2011)). To deny
8
     injunctive relief under these circumstances “would eviscerate the intent of the California
9
     Legislature in creating consumer protection statutes because it would effectively bar any consumer
10

11   who avoids the offending product from seeking injunctive relief[[.]” Koehler v. Litehouse, Inc.,

12   2012 WL 6217635, at *16–17 (N.D. Cal. Dec. 13, 2012).
13           The Lilly court also explained its rationale, emphasizing the implications that injunctive
14
     relief has regardless of whether the material misrepresentation is true: “When a consumer
15
     discovers that a representation about a product is false, she doesn't know that another, later
16
     representation by the same manufacturer is also false. She just doesn't know whether or not it's
17

18   true. A material representation injures the consumer not only when it is untrue, but also when it is

19   unclear whether or not is true.” 2015 WL 1248027, at *3. “[T]he Court [also] conclude[d] that a

20   willingness to consider a future purchase is sufficient [to have standing to represent a 23(b)(2)
21   class].” Id.
22
             Here, Plaintiff sufficiently alleged that a real threat exists that she would be wronged again.
23
     See, e.g., FAC at ¶¶ 41-45. Without injunctive relief, Defendants will continue to use misleading
24
     and false marketing for their Products. See generally FAC. As the Lilly court put it, “[t]he harms
25

26   [plaintiff] seek[s] to avoid by bringing this litigation are not just the harms related to purchasing

27   or consuming a mislabeled product, but also the harm of being a consumer in the marketplace who

28   cannot rely on the representations made by Defendants on their product labels.” 2015 WL

                                                       23
              PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    1248027, at *5. Further, Plaintiff specifically alleged, as required under Rule 23(b)(2), that she
2
     “has an intention to purchase the Zicam Products in the future if the Zicam Products are truthfully
3
     labeled and not misleading, and are actually clinically proven to shorten colds.” FAC at ¶¶ 45, 77
4
     (“Plaintiff has an intention to purchase the Zicam Products in the future if they are truthfully
5
     labeled and not misleading, and are actually clinically proven to shorten colds.). The circumstances
6

7    here are exactly in line with the Lilly court’s rationale.

8            In Maisel, a case involving allegations of false and misleading advertising regarding plant-
9    based dishwasher tablets, the court allowed the plaintiff to proceed with a claim for injunctive
10
     relief where the plaintiff alleged that she “would like to purchase the Products again in the future,
11
     despite the fact that the Products were once marred by false advertising or labeling” if the plant
12
     based representations were in fact true. Maisel, 2021 U.S. Dist. LEXIS 86203, at *17. Citing Ninth
13

14   Circuit precedent, the court found:

15           In the Ninth Circuit, “a previously deceived consumer may have standing to seek
             an injunction against false advertising or labeling, even though the consumer now
16           knows or suspects that the advertising was false at the time of the original purchase,
             because the consumer may suffer an ‘actual and imminent, not conjectural or
17           hypothetical’ threat of future harm.” [Davidson v. Kimberly-Clark Corp., 889 F.3d
18           956, 969 (9th Cir. 2018)] (quoting Summers v. Earth Island Inst., 555 U.S. 488,
             493, 129 S. Ct. 1142, 173 L. Ed. 2d 1 (2009)). This harm may be demonstrated in
19           two ways: (1) “the consumer's plausible allegations that she will be unable to rely
             on the product's advertising or labeling in the future, and so will not purchase the
20           product although she would like to,” or (2) “the consumer's plausible allegations
             that she might purchase the product in the future, despite the fact it was once marred
21           by false advertising or labeling, as she may reasonably, but incorrectly, assume the
22           product was improved.”

23   Id. at *19 (collecting cases). Here, as in Maisel and the numerous cases cited in the court’s order,

24   within the FAC, Plaintiff alleges that she “has an intention to purchase the Zicam Products in the
25
     future if they are truthfully labeled and not misleading and are actually clinically proven to shorten
26
     colds.” FAC at ¶¶ 45, 77. This is sufficient under Ninth Circuit law to state a claim for injunctive
27
     relief. Accordingly, Plaintiff has standing to sue for injunctive relief.
28

                                                       24
              PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1                                             CONCLUSION
2
            For all of the reasons set forth above, Plaintiff respectfully requests that this Honorable
3
     Court deny Church & Dwight Co., Inc.’s Motion to Dismiss in its entirety. 11
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   11
        Should the Court find that Plaintiff does not have standing to seek relief on behalf of consumers
28   who purchased Zicam Products other than the nasal spray, or that Plaintiff’s UCL and CLRA
     claims should be dismissed for lack of substantiation, Plaintiff respectfully requests an opportunity
     to amend the complaint to add plaintiffs or cure any other potential deficiencies.
                                                       25
             PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
1    Dated: August 11, 2021             Respectfully submitted,
2
                                        MILBERG COLEMAN BRYSON
3                                       PHILLIPS GROSSMAN, PLLC

4                                       /s/ Alex R. Straus
                                        Alex R. Straus (SBN 321366)
5                                       280 Beverly Hills Drive
                                        Penthouse
6
                                        Beverly Hills, CA 90212
7                                       astraus@milberg.com

8                                       MILBERG COLEMAN BRYSON
                                        PHILLIPS GROSSMAN, PLLC
9                                       Rachel L. Soffin*
                                        Jonathan B. Cohen*
10
                                        800 S. Gay Street, Suite 1100
11                                      Knoxville, TN 37929
                                        T: 865-247-0080
12                                      F: 865-522-0049
                                        rsoffin@milberg.com
13                                      jcohen@milberg.com
14
                                        MILBERG COLEMAN BRYSON
15                                      PHILLIPS GROSSMAN, PLLC
                                        Dan Bryson*
16                                      Sarah Spangenburg*
                                        900 W. Morgan Street
17                                      Raleigh, NC 27603
                                        T: (919) 600-5000
18
                                        F: (919) 600-5035
19                                      dbryson@milberg.com
                                        sspangenburg@milberg.com
20
                                        BARBAT MANSOUR SUCIU & TOMINA PLLC
21                                      Nick Suciu III**
                                        6905 Telegraph Rd., Suite 115
22
                                        Bloomfield Hills, MI 48301
23                                      Telephone: (313) 303-3472
                                        nicksuciu@bmslawyers.com
24
                                        * admitted pro hac vice
25
                                        ** pro hac vice application forthcoming
26

27                                      Attorneys for Plaintiff and the Class

28

                                            26

            PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S MOTION TO DISMISS
